Citation Nr: 1219867	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability from gastroesophageal reflux disease, coronary artery disease, and liver disease as a result of taking medicine prescribed at a Department of Veterans Affairs Medical Center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He was awarded the Combat Infantryman Badge, Purple Heart award, Army Commendation Medal Third Oak Leaf cluster with "V" device and Bronze Star Medal with "V" device, among other decorations.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Board, inter alia, remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for further development of the claims.  Upon completion of the requested development, a Supplemental Statement of the Case (SSOC), issued in February 2011, confirmed and continued the previous denials.  

In October 2011 and January 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained two medical opinions from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of these VHA opinions, and copies have been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but observes that potentially relevant evidence requires association with the claims folder.

The record includes a cardiology evaluation by Dr. G.B.S, Jr., in October 2002 conducted on behalf of the Texas Rehabilitation Commission, Disability Determination Services.  This report includes the Veteran's allegation that he is 100 percent disabled "as the result of back problems and knee problems."  Notably, the Texas Department of Assistive and Rehabilitation Services (DARS) performs disability determinations for Social Security benefit purposes.  See http://www.dars.state.tx.us/services/dds.shtml.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that VA has a duty in obtaining federal records "[a]s long as a reasonable possibility exists that the records are relevant to the [V]eteran's claim."  Given the Veteran's assertions, the Board cannot preclude the relevance of complete records from the Social Security Administration (SSA).  The case is remanded to obtain all legal and medical documents pertaining to an application for SSA benefits.

The Board further notes that a review of the Virtual VA paperless claims processing system reveals that additional treatment records have been associated with the claims folder since the RO last adjudicated the claims in the February 2011 SSOC.  While these records do not appear relevant, the RO will have an opportunity to review these documents prior to further appellate review.  See generally 38 C.F.R. §§ 20.800, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant records of the Veteran's VA treatment since November 2006.

2.  Obtain all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

